             Case 1:15-cv-07130-AT-SDA Document 241 Filed 01/28/19 Page 1 of 1




                                          THE CITY OF NEW YORK
ZACHARY W. CARTER                       LAW DEPARTMENT                                               AMY ROBINSON
Corporation Counsel                            100 CHURCH STREET                    Spec. Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                Phone: (212) 356-3518
                                                                                                    Fax: (212) 356-3509
      U
                                                                                                  arobinso@law.nyc.gov

                                                                                  January 28, 2019
      VIA ECF
      Honorable Analisa Torres
      United States District Judge
      United States District Court
      500 Pearl Street
      New York, New York 10007

              Re:     George Packard, et al., v. City of New York, 15-CV-7130 (AT) (SDA)

      Your Honor:

                      I am an attorney in the Office of Zachary W. Carter, Corporation Counsel of the
      City of New York, and assigned to represent defendant in the above-referenced matter. I write to
      seek the Court’s clarification of its order dated today at Dkt. No. 239 referring defendant’s motion
      for summary judgment to the Honorable Stewart D. Aaron. Defendant wishes to bring to the
      Court’s attention that plaintiffs are filing their own motion for summary judgment in this matter,
      and the parties are still in the pre-motion letter phase of plaintiffs’ motion. As it stands,
      defendant’s counter Rule 56.1 Statement to plaintiffs’ motion and defendant’s motion are due
      within a week of each other. Defendants wish to request a coordinated briefing schedule on the
      two summary judgment motions; however, plaintiffs’ motion has not been referred. Defendants
      seek to clarify whether the Court intended to refer both parties’ motions for summary judgment in
      this matter.

                      Thank you for your consideration herein.

                                                                    Respectfully submitted,

                                                                           /s/
                                                                    Amy Robinson
                                                                    Special Federal Litigation Division

      cc:     Plaintiffs’ counsel VIA ECF
